                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                              CASE NO. 1:20-CV-157-DCK

 ROBERT RAMSEY,                                         )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )      ORDER
                                                        )
 ANDREW M. SAUL,                                        )
 Commissioner of Social Security,                       )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Petition For Attorney Fees

Under The Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 23) filed June 17, 2021.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

          The undersigned observes that the request for attorney’s fees is agreed to by the parties;

specifically, the parties have agreed that the Commissioner of Social Security should pay the sum

of $4,300.00, in full and final settlement of all claims arising under the Equal Access to Justice

Act (“EAJA”). See 28 U.S.C. § 2412(d).

          IT IS, THEREFORE, ORDERED that “Plaintiff’s Petition For Attorney Fees Under The

Equal Access To Justice Act 28 U.S.C. § 2412” (Document No. 23) is GRANTED.

          IT IS FURTHER ORDERED that the Commissioner of Social Security pay to Plaintiff

the sum of $4,300.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon the payment of such sum this case is dismissed with prejudice. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by
check payable to Plaintiff’s counsel, Derrick Arrowood, and mailed to his office at P.O. Box

58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then

any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office

address.

       SO ORDERED.



                                   Signed: June 18, 2021




                                                  2
